Citation Nr: 1537641	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to ionizing radiation and mustard gas and Lewisite.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his daughter-in-law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service in the United States Air Force from April 1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2010, the Veteran and his spouse testified at a hearing before a Veterans Law Judge is no longer employed by the Board.  A transcript of the hearing is associated with the VBMS file.    

In a July 2014 letter, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  In August 2014, the Veteran responded that he wanted a new hearing with a different Veterans Law Judge.  See generally 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014) (the Board member who conducts the hearing will participate in making the final determination of the claim).  In February 2015, the Veteran and his daughter-in-law presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS file.    

The Board remanded the appeal in August 2010 and September 2014 for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran has contended that his lung cancer developed as the result of alleged exposure to ionizing radiation during active duty from 1946 to 1949.  In addition to radiation, he has stated that he was exposed to mustard gas, Lewisite, and other toxic chemicals in the process of performing his duties.  Specifically, he has stated that, as part of his duties as an ammunition supply technician while stationed in Hawaii, he was sent to disarm bombs and chemical explosives and to dispose of bombs and ordinance into the Pacific Ocean from a ship.  He indicated that he wore no protective gear.  The Veteran has further stated that, due to the secret nature of the disposal of these weapons, chemical and radiation exposure will likely not be documented.  In addition, he has testified he noticed fatigue and other symptomatology within one year of discharge from service in 1949.  See July 2006 claim; August 2006 radiation risk activity worksheet; September 2007 Veteran's statement; December 2009 and June 2010 representative statements; March 2010 and June 2015 hearing transcripts.    

In August 2006, July 2007, and December 2007 memorandums, the Department of the Air Force and the Air Force Safety Center indicated they found no internal or external radiation exposure data for the Veteran based on his duties and service personnel records.  Nonetheless, in a November 2008 private medical opinion, Dr. M.V., MD., opined that it is "possible" that exposure to toxic substances  "might have" contributed to the Veteran's lung cancer.  In an April 2010 addendum opinion, Dr. M.V. added that the Veteran's lung cancer may have been contributed to at least 50 percent by radiation exposure.  However, in a January 2014 VA examination and opinion, a VA examiner stated that the Veteran's lung cancer was not the result of his in-service activities because there was no evidence of in-service ionizing radiation exposure.  Rather, his lung cancer developed as the result of his 45-year history of cigarette smoking.  The examiner considered medical literature in render the opinion. 

In any event, the issue of whether the Veteran's lung cancer is due to exposure to mustard gas or Lewisite during active duty was not properly developed or adjudicated by the AOJ.  The Veteran has submitted a November 2005 newspaper article reporting that the U.S. military dumped mustard gas and Lewisite in steel canisters off the coast of the Hawaiian Islands under a top secret program in the mid-1940s.  

Exposure to certain specified vesicant agents during active military service, together with the subsequent development of certain diseases, is sufficient to establish presumptive service connection in the following circumstances:  
(1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or COPD and (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).  Service connection will not be established under 38 C.F.R. § 3.316 if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316(b).

Veterans who are eligible for benefits based on exposure to mustard gas or Lewisite include those who were engaged in the manufacturing, handling, or destruction of vesicant agents during military service.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section F, Topic 1, Block d (change date August 7, 2015).  

Claims and appeals based on mustard agent or Lewisite exposure received on or after January 19, 2005, must be sent to Muskogee AOJ for centralized processing.  See M21-1, Part IV, Subpart ii, Chapter 1, Section F, Topic 2, Blocks a and b (change date August 7, 2015).  Moreover, specific development unique to mustard gas claims is described in the M21-1 and should be carried out by the Muskogee AOJ:  Mustard gas development letter(s) to the Veteran; requesting access to the U.S. Department of Defense (DoD) and VA Chemical Biological Warfare Exposure System (Chem-Bio) consolidated database for mustard gas; forwarding requests for verification of full-body exposure to Compensation Service's mustard gas mailbox; and particular development when veterans are not listed in the Chem-Bio database.  See M21-1, Part IV, Subpart ii, Chapter 1, Section F, Topic 3, Blocks b, c, d, e.  Notably, there is no indication in the record any of this development was completed in the instant case.  Therefore, a remand for the AOJ to perform this development is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send mustard gas development letter(s) to the Veteran.

2.  The AOJ should request access to the U.S. Department of Defense (DoD) and VA Chemical Biological Warfare Exposure System (Chem-Bio) consolidated database for mustard gas.

3.  The AOJ should forward requests for verification of full-body exposure to Compensation Service's mustard gas mailbox.

4.  The AOJ should complete any other development needed if the Veteran is not listed in the Chem-Bio database.  See M21-1, Part IV, Subpart ii, Chapter 1, Section F, Topic 3, Blocks b, c, d, e.  

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claim on appeal for lung cancer, to include as due to alleged exposure to ionizing radiation, mustard gas, and Lewisite.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



